Nichols, Presiding Judge,
dissenting. I must dissent from Divisions 1 and 3 of the majority opinion as well as the affirmance of the judgments.
1. In Lyle v. Prade, 20 Ga. App. 374, 377 (93 SE 20) it was recognized that an instruction authorizing a jury to take into consideration who the witnesses are in passing upon their credibility was probably error but not reversible error in that case (a civil case with witnesses presented by both parties). In the present case (a criminal case where the sole witness testifying under oath is a police officer) the court erred in instructing the jury to consider the “position he occupies” in determining his credibility. Walton v. Hancock, 14 Ga. App. 754 (82 SE 309).
2. The assignment of error dealt with in Division 3 of the majority opinion does not complain of prejudicial remarks made during the trial of the case, but of an excerpt of the court’s instructions to the jury and the procedure followed by the trial court. The charge complained of was as follows: “So, Gentlemen, whatever your verdict may be, let it be stated in open court by your foreman after you have reached a verdict, because there are certain entries which cannot be removed from the indictment, and I am of the opinion it would be improper and maybe reversible error by the Appellate Court if I allowed you to see the indictment with these several entries thereon. So I ask you Gentlemen to come out and let your foreman state your verdict when you have reached a verdict.” Since, under the law, only the defendant in a criminal case has the right of appeal, it must be presumed that the court and the jury were fully conscious of this fact, and therefore, this charge complained of necessarily inferred that the court was of the opinion that the defendant was guilty, that the jury was going to convict, and that if he permitted the jury to see these writings on the indictment the verdict of guilty might be overturned.
While it is not necessary that the verdict be written and signed by the foreman in order to be valid (Sullivan v. State, 29 *643Ga. App. 377, 115 SE 290) the charge here complained of and the procedure followed by the trial court which prohibited the jury from having the indictment out in the jury room with them while considering the case and implied that entries intending to show the defendant’s guilt were written thereon was reversible error.
I am authorized to state that Felton, C. J., and Deen, J., concur in this dissent and that Frankum, J., concurs in the second division thereof.